Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 4/9/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1-2, 5, 7-9 are currently amended. New claim 10 is added. No new matter is added. Claims 3-4 are cancelled.

Allowable Subject Matter
3.	Claims 1-2 and 5-10 are allowed. Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 5, 7, 8 and 9 are allowable because prior art fails to 
teach or suggest, either alone or in combination,  where a voice dialogue method comprising: a pitch adjusting step of shifting pitches of an entire period of a preceding voice, which is reproduced before a dialogue voice for a dialogue, according to a pitch of the dialogue voice; a first reproduction instructing step of instructing reproduction of the preceding voice having been adjusted in the pitch adjusting step; and a second reproduction instructing step of instructing reproduction of the dialogue voice after the reproduction of the preceding voice 
5.	Claims 2 is allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method  for voice dialogue of claim 1.
6.	Claims 6 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 5 as the method for voice dialogue of claim 5.
7. 	Claims 10 is allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the voice dialogue apparatus of claim 9.
8.	The closet prior art of Hiroshi Amano (US 206/0322048) in view of Jian-Cheng Huang (US 6,418,407) and in further view of Nakagawa (US 2006/0015317) teaches method and system for word prediction but further fails to teach determining the reduction in entropy based on third probabilities of a third set of possible word completions, the third set of possible word completions comprising words in the first set of possible word completions other than words in the second set of possible word completions. 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.

US 201002355166: A method of audio processing comprises composing one or more transformation profiles for transforming audio characteristics of an audio recording and then generating for the or each transformation profile, a metadata set comprising transformation profile data and location data indicative of where in the recording the transformation profile data is to be applied; the or each metadata set is then stored in association with the corresponding recording. A corresponding method of audio reproduction comprises reading a recording and a meta-data set associated with that recording from storage, applying transformations to the recording data in accordance with the metadata set transformation profile; and then outputting the transformed recording. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677